This matter presents a timely appeal from a judgment rendered by the Mahoning County Common Pleas Court overruling the objections to the magistrate's decision filed by plaintiff-appellant, Ohio Valley Mall Company. Appellant was awarded $24,856.48 by summary judgment, but was denied prejudgment service charges and post-judgment interest on the amount recovered.
Appellant, as landlord, entered into a written lease on February 14, 1986, with defendant-appellee the United States Shoe Corporation, as tenant, for certain demised premises in a shopping mall, from which the tenant would operate an apparel business. The United States Shoe Corporation subsequently assigned its rights as a tenant under the written lease to defendant-appellee Fashion Gallery, Inc., d.b.a. Ups "N Downs, which remained obligated to appellant for full performance. Defendant-appellee A.I.J.J. Enterprises, Inc. further guaranteed the payment of all rent under the lease upon the assignment of the lease to appellee Fashion Gallery, Inc.
The lease was for a term of twelve years and obligated the tenant to pay rent and other amounts to appellant. The lease agreement further required that the tenant pay interest at eighteen percent per annum or the maximum interest rate permitted by law on all past-due amounts. Appellee Fashion Gallery, Inc., as the tenant, repeatedly failed to pay rent and other amounts to appellant when due.
Appellant filed a complaint against appellees on June 29, 1995, seeking judgment on all unpaid rent and other amounts due as of the date of judgment, plus prejudgment service charges and postjudgment interest, both at eighteen percent. Appellees responded by filing a motion to dismiss pursuant to Civ.R. 10 (D), which was denied by the trial court on November 20, 1995. Appellees thereafter filed an answer to appellant's complaint. *Page 702 
On December 15, 1995, appellant filed a motion for summary judgment, along with supporting affidavits and documentation, requesting an award of $30,489.50 plus interest at eighteen percent from December 1, 1995. Appellees replied by filing a memorandum in opposition, arguing that appellant had failed to demonstrate any basis for service charges in the amount of $2,033.22 and "lease-required advertising" charges of $3,600. Appellees did not contest their liability to appellant except as to those two specific items.
On March 19, 1996, the court magistrate issued a decision granting appellant's motion for summary judgment in part and awarding appellant $24,856.48, excluding therefrom the amounts for which appellees contested liability. The magistrate found that appellant was not entitled to summary judgment on its claim for prejudgment service charges, stating that although an eighteen percent interest rate was legal, it was unlawful to add eighteen percent postjudgment interest on top of an eighteen percent service charge, as that constituted interest on interest. The magistrate further recommended that the amount claimed for lease-required. advertising be reserved for trial.
Appellant filed objections to the magistrate's decision, arguing that it was entitled to summary judgment on the service charges and lease-required advertising, as well as interest at eighteen percent on those amounts and the amount awarded by the magistrate. The trial court filed its final judgment entry on April 15, 1996, overruling appellant's objections and adopting the magistrate's decision as its order. The parties subsequently stipulated that appellant was entitled to $900 on the issue of lease-required advertising. This appeal followed.
Appellant sets forth two assignments of error on appeal.
Appellant's first assignment of error alleges:
"The trial court erred by refusing, as a matter of law, to grant Ohio Valley Mall Company judgment for the service charges that accrued on the judgment amount prior to judgment at the rate of eighteen percent (18%) per annum as specified in the written lease, between the parties as interest on past-due rent and other amounts."
Appellant submits that as adopted by the trial court, the magistrate's decision in effect provided that either prejudgment service charges at eighteen percent or postjudgment interest at eighteen percent could be granted, but not both. Neither was ultimately granted. Appellant states that the trial court erred by refusing to grant it judgment for the service charges that accrued on the amount due prior to the judgment at the rate of eighteen percent per annum as specified in the written lease between the parties.
Appellant maintains the trial court misapplied the law by concluding that postjudgment interest on the service charges made the service charges unlawful. *Page 703 
Appellant cites Hosford v. Automatic Control Systems, Inc.
(1984), 14 Ohio App. 3d 118, 120, 14 OBR 132, 135, 470 N.E.2d 263,265, wherein the court held:
"Upon issuance of a judgment, principal and interest become merged and no distinction can be made as between amounts originally attributable to principal and those attributable to interest. The amount reflected in the judgment then becomes subject to the accrual of statutory interest."
Appellant further cites Thirty-Four Corp. v. Hussey (May 7, 1985), Franklin App. No. 84AP-337, unreported, 1985 WL 10275, wherein the court stated:
"The expression `interest due on interest' is merely the recognition that, when periodic payments of interest have not been paid as promised, the unpaid interest can constitute a part of the judgment which can then bear simple interest in the same manner as the portion of the judgment which represents principal."
Appellant argues that the trial court should not have made any distinction between unpaid prejudgment service charges and other unpaid amounts under the lease and, therefore, that the judgment should have included all prejudgment service charges that had accrued on past-due amounts under the lease prior to judgment. Appellant states that the trial court did not have any discretion to disallow the prejudgment service charges on the basis that it would then accrue postjudgment interest. Appellant argues that its right to prejudgment service charges was, clear under Article 26 of the lease and Ohio law.
R.C. 1343.03 (A) provides:
"In cases other than those provided for in sections 1343.01 and1343.02 of the Revised Code, when money becomes due and payable upon any * * * instrument of writing * * * entered into, and upon all judgments * * * of any judicial tribunal for the payment of money arising out of * * * a contract or other transaction, the creditor is entitled to interest at the rate of ten percent perannum, and no more, unless a written contract provides adifferent rate of interest in relation to the money that becomesdue and payable in which case the creditor is entitled tointerest at the rate provided in that contract." (Emphasis added.)
All amounts that appellees owed under the written lease agreement were undisputed, certain, and easily ascertainable and were thereby liquidated pursuant to R.C. 1343.03 (A). Thus, appellant urges that both the lease and R.C. 1343.03 (A) bestowed upon it the automatic right, as a matter of law, to an award of prejudgment service charges on the $24,856.48 judgment and the stipulated amount of $900 at the rate of eighteen percent per year from the date each amount first became due.
Appellant states that it is not only entitled to the prejudgment service charges that had accrued as of November 30, 1995, but also the prejudgment service *Page 704 
charges accruing from December 1, 1995 to the date of judgment. According to appellant, the prejudgment service charges as amended and due as of November 30, 1995, totaled $1,668.52 and the prejudgment service charges due from December 1, 1995 to the date of judgment totaled $2,124.91. Appellant states that these figures were calculated upon the principal sum due, excluding prior service charges, at 1.5 percent per month (eighteen percent per year).
We find that the ten percent interest rate set forth in R.C.1343.03 (A) is simply a default rate to be charged should the parties not contract otherwise, and that the maximum interest rate permitted by law is "the rate provided in that contract." The court in P.  W.F., Inc. v. C.S.U. Pizza, Inc. (1993),91 Ohio App. 3d 724, 729, 633 N.E.2d 606,609, observed that in accordance with R.C. 1343.03 (A), two prerequisites must be met for a judgment creditor to be entitled to interest at a rate higher than ten percent:
"`(1) [T]here must be a written contract between the parties; and (2) that contract must provide a rate of interest with respect to money that becomes due and payable. For there to be a written contract, there must be a writing to which both parties have assented.'" Quoting Hobart Bros. Co. v. Welding SupplyServ., Inc. (1985), 21 Ohio App. 3d 142, 144, 21 OBR 152, 154,486 N.E.2d 1229, 1232.
The written lease agreement in the case at bar met the foregoing requirements, as it was assented to by all parties and provided for interest at eighteen percent or the maximum interest rate permitted by law. Appellant's right to an interest rate of eighteen percent from the date any money was due to the date of payment was a matter of contract. See R.C. 1343.03 (A) and P. W.F., Inc., supra. This court has reached the same conclusion in previous cases involving similar lease provisions. SeeMeadowbrook Mall Co. v. Rainbow USA, Inc. (Dec. 30, 1997), Mahoning App. No. 96 C.A. 157, unreported, 1997 WL 816542;Huntington Mall Co. v. Rainbow USA, Inc. (Apr. 30, 1998), Mahoning App. No. 96 C.A. 105, unreported, 1998 WL 271274; andSpotsylvania Mall Co. v. Pean De Peche Cosmetics (Jan. 29, 1997), Mahoning App. No. 95 C.A. 111, unreported, 1997 WL 39903.
The trial court erred by refusing to include the service charges that accrued prior to judgment as interest on past-due amounts at eighteen percent, as provided for in the written lease.
Appellant's first assignment of error is sustained.
Appellant's second assignment of error alleges:
"The trial court erred by failing to grant Ohio Valley Mall Company postjudgment interest on the judgment amount, which interest Ohio Valley Mall *Page 705 
Company is entitled to receive at the rate of eighteen percent (18%) per annum as specified in the written lease between the parties."
Appellant again cites R.C. 1343.03 (A) and maintains that the trial court committed reversible error by failing to grant postjudgment interest at the contractual rate of eighteen percent. Appellant reiterates that R.C. 1343.03 (A) automatically bestows a right to statutory interest on a judgment and does not leave any discretion to the trial court to deny such interest. See Dayton Securities Assoc. v. Avutu (1995), 105 Ohio App. 3d 559,664 N.E.2d 954. As previously stated, the written lease met the requirements set forth in P.  W.F., Inc., supra, as it was assented to by all parties and provided for interest at eighteen percent or the maximum interest rate permitted by law.
Additionally, there is no maximum limit to the interest rate on an obligation of a corporation. R.C. 1701.68 provides:
"No domestic or foreign corporation, or anyone on its behalf, shall interpose the defense or make the claim of usury in any proceeding upon or with reference to any obligation of such corporation * * *."
The lease in this case was admittedly the obligation of three corporations, and since there is no maximum limit on the interest rate payable by a corporation, eighteen percent was the lesser interest rate and was well within the range of commercial reasonableness.
Appellees are legally bound to pay postjudgment interest at eighteen percent as provided in the written lease. SeeMeadowbrook Mall Co.; Huntington Mall Co.; and Spotsylvania MallCo., supra. The trial court erred by failing to grant postjudgment interest at the contractual rate.
Appellant's second assignment of error is sustained.
The judgment of the trial court is reversed, and this cause is remanded for further proceedings in accordance with law and consistent with this opinion.
Judgment reversed and cause remanded.
VUKOVICH, J., concurs.
WAITE, J., dissents.